Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 November 2022 has been entered.
Response to Arguments
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s amendments and assertions. Regarding Applicant’s assertions in view of Willis, these assertions have been considered but are deemed moot as the current grounds of rejection does not rely on said reference. Regarding Applicant’s assertions in view of the combination of Raghunathan and Agiv, Examiner has incorporated the teachings of Petermann to cure the deficiencies of the combination. See the detailed rejection below. Therefore, the present claims are rejected under 35 USC 103.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities: the claim recites “the number of sales.” Examiner suggests amending the claim to recite “a number of sales.”
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Raghunathan et al. (US 20070220126 A1) in view of Agiv et al. (US 20150317756 A1) in view of Petermann et al. (US 20160297665 A1).

Regarding claim 1, Raghunathan teaches a liquid sales management system comprising (Fig. 1): a liquid supply system in a store (paragraphs [0003-0004] teach a flow meter system containing a beverage dispensation system), 
a sales information management system in the store (paragraphs [0095-0096] teach a POS system for recording sales and dispensing of beverages in real time via terminal, wherein paragraph [0002] teaches the POS locations are at bars, restaurants, and other locations), 
and a management server communicating with the liquid supply system and the sales information management system (paragraph [0096] teaches the gateway server (i.e. management server) may implement software for generating a reconciliation report based on the FCD data and sales data from the POS), 
the liquid supply system including: a dispensing device configured such that a liquid within a storage container is supplied with pressurization through a supply pipe (paragraphs [0003-0004] teach a flow meter system containing a beverage dispensation system such that each beverage flows through a corresponding FMD prior to be dispensed, wherein the FMD is attached in line to the piping of the beverage dispensation system, wherein [0036] teaches each flow meter system used in conjunction with the beverage dispensation system can be a pressurized dispensation system), 
configured to cool and dispense the liquid to a drinking container (paragraphs [0003-0004] teach a flow meter system containing a beverage dispensation system such that each beverage flows through a corresponding FMD prior to be dispensed, wherein paragraph [0002] teaches pouring and dispensing beverages into glasses; Examiner’s Note: See the 35 USC 103 combination below for teachings of unbolded claimed subject matter.); 
an actual flow rate preparation part configured to have a flow rate sensor detecting an amount of the liquid dispensed into the drinking container and to determine an actual measured flow rate of the liquid dispensed into the drinking container from the dispensing device (paragraph [0006] teaches computing a flow rate and flow total for each FMD of the FCD, wherein the system can generate and output digital representations of the flow rates and flow totals, wherein paragraph [0040] specifically teaches the system may include metering devices and sensors including a flow meter for the liquids corresponding to the FCD; see also: [0036]); 
and a transmission and reception part comprising a processor transmitting the actual measured flow rate to the management server and receiving information from the management server (Fig. 2A and paragraph [0035-0036] teach a communication network that communicate information between the gateway servers and the one or more local flow meter networks (LMFNs) and one or more subscriber stations, wherein [0039] teaches each LFMN comprises a multi-port hub for communicatively interconnecting with the flow meter subsystems, as well as in [0006] teaches the communication module is configured to enable the transmission of flow data, configuration data, and other information to the host computer via communication link; see also: [0041, 0095-0096]), 
the sales information management system being configured to send sales information of the liquid to the management server (paragraphs [0095-0096] teach a POS system for recording sales and dispensing of beverages in real time via terminal, which can be stored in the system and transmitted, as well as in [0070] teaches the POS consumption and sales patterns are sent to the server), 
the sales information being information with which pieces of information of a sales unit capacity corresponding to a prescribed capacity per one sale (paragraph [0095] teaches each POS terminal can be configured to register and store beverage sales including ounces sold, which in paragraph [0096] teaches that a single beverage can registered as a sixteen ounce beverage (i.e. prescribed capacity per one sale)), the number of sales (paragraph [0095] teaches each POS terminal can be configured to register and store beverage sales including units sold), and a sales time are associated (paragraph [0095] teaches each POS terminal can be configured to register and store beverage sales including the date and time of the sale), 
and the management server being configured to determine a difference between an apparent amount of the liquid determined from the sales information and an actual amount of the liquid determined from the actual measured flow rate (paragraph [0096] teaches the gateway server (i.e. management server) may implement software for generating a reconciliation report based on the FCD data and sales data from the POS, wherein the report includes the current flow total (i.e. actual amount) and the corresponding current sales data including the amount sold measured in ounces, wherein the report includes discrepancies (i.e. a difference) arising from under/over pouring, beverage theft, and more, wherein the report can identify individual pours with a variance-ounce value for a beverage, such as an 18.5 ounce pour on a 16 ounce beverage), 
the difference corresponding to a non-sales amount of the liquid which is not involved in sales (paragraph [0096] teaches the gateway server (i.e. management server) may implement software for generating a reconciliation report based on the FCD data and sales data from the POS, wherein the report includes the current flow total and the corresponding current sales data, down to identifying discrepancies from under/over pouring, beverage theft, and more (i.e. non-sales amount of liquid) including identifying a variance-ounce value for a beverage).
	However, Raghunathan does not explicitly teach a dispensing device… configured to cool, wherein the management server further includes an overtime consumption acquisition part configured to determine a total amount of the liquid dispensed after closing of the store, and configured to subtract a known amount of the liquid dispensed in one cleaning operation for the liquid supply system from the total amount so as to determine an overtime consumption, the overtime consumption being an amount of the liquid dispensed for consumption after closing of the store.
From the same or similar field of endeavor, Agiv teaches wherein the management server further includes an overtime consumption acquisition part configured to determine a total amount of the liquid dispensed after closing of the store ([0084-0085] teach one or more sensors generate signals representing the beverage dispensing at a dispensing facility for each beverage and overall for the facility, as well as in [0078] teaches analyzing beverage dispensing patterns at a facility to provide overall beverage consumption patterns according to beverage or time of day, wherein [0196] teaches the signals can be filtered to identify signals related to beer dispensing; see also: [0090, 0114-0116, 0204-0205]; see also: [0090, 0204-0205, 0207]; Examiner’s Note: See the combination below for teachings related to the unbolded claimed subject matter.), 
and configured to subtract a known amount of the liquid dispensed in one cleaning operation for the liquid supply system from the total amount so as to determine an overtime consumption ([0204-0205] teach the beer sales data minus the consumption data is equal to the estimated beer waste percentage for a given bar, wherein [0078] teaches analyzing beverage dispensing patterns at a facility to provide overall beverage consumption patterns according to events, wherein [0162] teaches determining sanitation events including cleaning patterns, wherein the beer lines are drained from beer and sanitized, as well as in [0193-0196] teach automatically analyzing beverage dispensing data to identify signals related to beer dispensing and beer line cleaning activities, wherein [0114] teaches the dispensing data is corrected by the estimated waste to arrive at the consumption data, as well as estimating draft beer waste caused by bartenders offering free drinks, unprofessional beer pouring, beer line cleaning, and theft, and wherein [0116] teaches the system can analyze the record of all pours from the tap to identify free beverage volumes that are dispensed without charge; see also: [0090, 0212]), 
the overtime consumption being an amount of the liquid dispensed for consumption after closing of the store ([0204-0205] teach estimating beer waste percentage per bar by calculating the beer sales minus the consumption, wherein  [0116] teaches the system can analyze the record of all pours from the tap to identify free beverage volumes that are dispensed without charge, as well as in [0114] teaches estimating draft beer waste caused by bartenders offering free drinks, unprofessional beer pouring, or theft, wherein the dispensing data is corrected by the estimated waste to arrive at the consumption data; see also: [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raghunathan to incorporate the teachings of Agiv to include wherein the management server further includes an overtime consumption acquisition part configured to determine a total amount of the liquid dispensed,overtime consumption, the overtime consumption being an amount of the liquid dispensed for consumption. One would have been motivated to do so in order to detect beverage tasting from small amounts of free beverages that can add up to significant volumes, which reduces profits as beverages are dispensed without charge (Agiv, [0116]). By incorporating the teachings of Agiv, one would have been able to minimize waste and increase profits by producing a target price recommendation based on the statistical patterns of beverage consumption (Agiv, [0100-0102]).
As can be seen above with respect to the combination of Raghunathan and Agiv, the combination discloses identifying the overtime consumption and beverage consumption patterns related to the time of day; however, the combination is silent regarding the identifying the overtime consumption after closing of the store. In particular, the combination of Raghunathan and Agiv does not explicitly teach a dispensing device… configured to cool, wherein the management server further includes an overtime consumption acquisition part configured to determine a total amount of the liquid dispensed after closing of the store, the overtime consumption being an amount of the liquid dispensed for consumption after closing of the store.
From the same or similar field of endeavor, Petermann teaches a dispensing device… configured to cool (Fig. 4 and [0039] teach a liquid dispenser system comprising dual beer coils that cool the beverage to the desired temperature, as well as in [0042] teaches a pipe from the beverage container to the condensing foam on the beer detector in fluid communication with the beverage coils to cool the beverage to the desired temperature; see also: [0046-0049]), 
wherein the management server further includes an overtime consumption acquisition part configured to determine a total amount of the liquid dispensed after closing of the store ([0064] teaches a user may be alerted to dispensing events outside of the set business hours based on the opening and closing hours of the store, as well as in Table 3 and [0068] teach providing a webpage displaying a time range of data representing a beer dispense event, a time of dispense, a red cell representing a dispense outside of opening hours, a quantity of beer dispense, and more, wherein [0056] teaches maintaining a record of beverage dispensing events that is useful for theft and waste prevention; see also: [0052, 0060]), 
the overtime consumption being an amount of the liquid dispensed for consumption after closing of the store ([0064] teaches a user may be alerted to dispensing events outside of the set business hours based on the opening and closing hours of the store, as well as in Table 3 and [0068] teach providing a webpage displaying a time range of data representing a beer dispense event, a time of dispense, a red cell representing a dispense outside of opening hours, a quantity of beer dispense, and more, wherein [0056] teaches maintaining a record of beverage dispensing events that is useful for theft and waste prevention; see also: [0052, 0060]).
While Petermann does not explicitly evaluate cleaning operations relative to overtime consumption, Petermann presents a solution to a problem reasonably pertinent to the claimed invention. For example, the combination of Raghunathan and Agiv address the evaluation of a beverage dispensing history to determine discrepancies/theft; however, the combination does not explicitly address the claimed time of day associated with evaluating beverage dispensing. Petermann describes an approach to improve the usefulness of liquid dispensing tracking based on temporal limitations. In Agiv, one is inquiring about discrepancies associated with beverage dispensing as it relates to cleaning operations and theft. Analogously, in Petermann, one is inquiring about discrepancies associated with beverage dispensing as it relates to theft. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Raghunathan and Agiv to incorporate the teachings of Petermann to include a dispensing device… configured to cool, wherein the management server further includes an overtime consumption acquisition part configured to determine a total amount of the liquid dispensed after closing of the store, the overtime consumption being an amount of the liquid dispensed for consumption after closing of the store. One would have been motivated to do so in order to provide useful information for management related to theft prevention by tracking the identity of each person dispensing a beverage for each dispense event (Petermann, [0056]). By incorporating the teachings of Petermann, one would have been able to alert users to a quantity of beverage associated with dispense events outside of the set opening and closing hours of the location (Petermann, [0064, 0068]). Furthermore, by incorporating the cooling capabilities of the dispensing device of Petermann, one would have been able to avoid the pitfalls of conventional systems by pre-chilling the beverage in order to reduce and eliminate bacterial growth (Petermann, [0046]).

Regarding claim 4, the combination of Raghunathan, Agiv, and Petermann teach all the limitation of claim 1 above.
Raghunathan further teaches wherein the management server further includes a unit capacity error acquisition part configured to determine a difference between the sales unit capacity and the actual amount of the liquid determined from the actual measured flow rate, as a unit capacity error (paragraph [0096] teaches the gateway server (i.e. management server) may implement software for generating a reconciliation report based on the FCD data and sales data from the POS, wherein the report includes the current flow total and the corresponding current sales data, down to identifying discrepancies from under/over pouring, beverage theft, and more, including identifying a variance-ounce value for a beverage being -2.5 ounces (i.e. unit capacity error)).  

Regarding claim 5, the combination of Raghunathan, Agiv, and Petermann teach all the limitation of claim 1 above.
Raghunathan further teaches further comprising: an analysis device configured to be provided in a liquid manufacturer and to communicate with the management server (paragraph [0035] teaches subscriber stations that allow the POS information to be communicated to the beverage distributor and beverage supplier; see also: [0012, 0047]).  

Regarding claim 6, Raghunathan teaches a liquid sales management system comprising (Fig. 1):
a liquid supply system in a store (paragraphs [0003-0004] teach a flow meter system containing a beverage dispensation system), 
a sales information management system in the store (paragraphs [0095-0096] teach a POS system for recording sales and dispensing of beverages in real time via terminal, wherein paragraph [0002] teaches the POS locations are at bars, restaurants, and other locations), 
and a management server configured to perform communication and to store information from the liquid supply system and the sales information management system (paragraph [0096] teaches the gateway server (i.e. management server) may implement software for generating a reconciliation report based on the FCD data and sales data from the POS), 
the sales information management system configured to send sales information of a liquid to the management server   (paragraphs [0095-0096] teach a POS system for recording sales and dispensing of beverages in real time via terminal, which can be stored in the system and transmitted, as well as in [0070] teaches the POS consumption and sales patterns are sent to the server), 
the sales information being information with which pieces of information of a sales unit capacity corresponding to a prescribed capacity per one sale (paragraph [0095] teaches each POS terminal can be configured to register and store beverage sales including ounces sold, which in paragraph [0096] teaches that a single beverage can registered as a sixteen ounce beverage (i.e. prescribed capacity per one sale)), the number of sales (paragraph [0095] teaches each POS terminal can be configured to register and store beverage sales including units sold), and a sales time are associated (paragraph [0095] teaches each POS terminal can be configured to register and store beverage sales including the date and time of the sale), 
the liquid supply system including: a dispensing device configured such that the liquid within a storage container is supplied with pressurization through a supply pipe (paragraphs [0003-0004] teach a flow meter system containing a beverage dispensation system such that each beverage flows through a corresponding FMD prior to be dispensed, wherein the FMD is attached in line to the piping of the beverage dispensation system, wherein [0036] teaches each flow meter system used in conjunction with the beverage dispensation system can be a pressurized dispensation system),
 configured to cool and dispense the liquid to a drinking container (paragraphs [0003-0004] teach a flow meter system containing a beverage dispensation system such that each beverage flows through a corresponding FMD prior to be dispensed, wherein paragraph [0002] teaches pouring and dispensing beverages into glasses; Examiner’s Note: See the 35 USC 103 combination below for teachings of unbolded claimed subject matter.); 
an actual flow rate preparation part configured to have a flow rate sensor detecting an amount of the liquid dispensed into the drinking container and to determine an actual measured flow rate of the liquid dispensed into the drinking container from the dispensing device (paragraph [0006] teaches computing a flow rate and flow total for each FMD of the FCD, wherein the system can generate and output digital representations of the flow rates and flow totals, wherein paragraph [0040] specifically teaches the system may include metering devices and sensors including a flow meter for the liquids corresponding to the FCD; see also: [0036]); 
a transmission and reception part comprising a processor transmitting the actual measured flow rate to the management server and receiving information from the management server (Fig. 2A and paragraph [0035-0036] teach a communication network that communicate information between the gateway servers and the one or more local flow meter networks (LMFNs) and one or more subscriber stations, wherein [0039] teaches each LFMN comprises a multi-port hub for communicatively interconnecting with the flow meter subsystems, as well as in [0006] teaches the communication module is configured to enable the transmission of flow data, configuration data, and other information to the host computer via communication link; see also: [0041, 0095-0096]), 
3wherein the management server is configured to determine a difference between an apparent amount of the liquid determined from the sales information obtained from the management server and an actual amount of the liquid determined from the actual measured flow rate (paragraph [0096] teaches the gateway server (i.e. management server) may implement software for generating a reconciliation report based on the FCD data and sales data from the POS, wherein the report includes the current flow total (i.e. actual amount) and the corresponding current sales data including the amount sold measured in ounces, wherein the report includes discrepancies (i.e. a difference) arising from under/over pouring, beverage theft, and more, wherein the report can identify individual pours with a variance-ounce value for a beverage, such as an 18.5 ounce pour on a 16 ounce beverage), 
the difference corresponding to a non-sales amount of the liquid which is not involved in sales (paragraph [0096] teaches the gateway server (i.e. management server) may implement software for generating a reconciliation report based on the FCD data and sales data from the POS, wherein the report includes the current flow total and the corresponding current sales data, down to identifying discrepancies from under/over pouring, beverage theft, and more (i.e. non-sales amount of liquid) including identifying a variance-ounce value for a beverage).
However, Raghunathan does not explicitly teach a dispensing device… configured to cool, wherein the management server further includes an overtime consumption acquisition part configured to determine a total amount of the liquid dispensed after closing of the store, and configured to subtract a known amount of the liquid dispensed in one cleaning operation for the liquid supply system from the total amount so as to determine an overtime consumption, the overtime consumption being an amount of the liquid dispensed for consumption after closing of the store.
From the same or similar field of endeavor, Agiv teaches wherein the management server further includes an overtime consumption acquisition part configured to determine a total amount of the liquid dispensed after closing of the store ([0084-0085] teach one or more sensors generate signals representing the beverage dispensing at a dispensing facility for each beverage and overall for the facility, as well as in [0078] teaches analyzing beverage dispensing patterns at a facility to provide overall beverage consumption patterns according to beverage or time of day, wherein [0196] teaches the signals can be filtered to identify signals related to beer dispensing; see also: [0090, 0114-0116, 0204-0205]; see also: [0090, 0204-0205, 0207]; Examiner’s Note: See the combination below for teachings related to the unbolded claimed subject matter.), 
and configured to subtract a known amount of the liquid dispensed in one cleaning operation for the liquid supply system from the total amount so as to determine an overtime consumption ([0204-0205] teach the beer sales data minus the consumption data is equal to the estimated beer waste percentage for a given bar, wherein [0078] teaches analyzing beverage dispensing patterns at a facility to provide overall beverage consumption patterns according to events, wherein [0162] teaches determining sanitation events including cleaning patterns, wherein the beer lines are drained from beer and sanitized, as well as in [0193-0196] teach automatically analyzing beverage dispensing data to identify signals related to beer dispensing and beer line cleaning activities, wherein [0114] teaches the dispensing data is corrected by the estimated waste to arrive at the consumption data, as well as estimating draft beer waste caused by bartenders offering free drinks, unprofessional beer pouring, beer line cleaning, and theft, and wherein [0116] teaches the system can analyze the record of all pours from the tap to identify free beverage volumes that are dispensed without charge; see also: [0090, 0212]), 
the overtime consumption being an amount of the liquid dispensed for consumption after closing of the store ([0204-0205] teach estimating beer waste percentage per bar by calculating the beer sales minus the consumption, wherein  [0116] teaches the system can analyze the record of all pours from the tap to identify free beverage volumes that are dispensed without charge, as well as in [0114] teaches estimating draft beer waste caused by bartenders offering free drinks, unprofessional beer pouring, or theft, wherein the dispensing data is corrected by the estimated waste to arrive at the consumption data; see also: [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raghunathan to incorporate the teachings of Agiv to include wherein the management server further includes an overtime consumption acquisition part configured to determine a total amount of the liquid dispensed after closing of the store, and configured to subtract a known amount of the liquid dispensed in one cleaning operation for the liquid supply system from the total amount so as to determine an overtime consumption, the overtime consumption being an amount of the liquid dispensed for consumption after closing of the store. One would have been motivated to do so in order to detect beverage tasting from small amounts of free beverages that can add up to significant volumes, which reduces profits as beverages are dispensed without charge (Agiv, [0116]). By incorporating the teachings of Agiv, one would have been able to minimize waste and increase profits by producing a target price recommendation based on the statistical patterns of beverage consumption (Agiv, [0100-0102]).
As can be seen above with respect to the combination of Raghunathan and Agiv, the combination discloses identifying the overtime consumption and beverage consumption patterns related to the time of day; however, the combination is silent regarding the identifying the overtime consumption after closing of the store. In particular, the combination of Raghunathan and Agiv does not explicitly teach a dispensing device… configured to cool, wherein the management server further includes an overtime consumption acquisition part configured to determine a total amount of the liquid dispensed after closing of the store,  the overtime consumption being an amount of the liquid dispensed for consumption after closing of the store.
From the same or similar field of endeavor, Petermann teaches a dispensing device… configured to cool (Fig. 4 and [0039] teach a liquid dispenser system comprising dual beer coils that cool the beverage to the desired temperature, as well as in [0042] teaches a pipe from the beverage container to the condensing foam on the beer detector in fluid communication with the beverage coils to cool the beverage to the desired temperature; see also: [0046-0049]),
wherein the management server further includes an overtime consumption acquisition part configured to determine a total amount of the liquid dispensed after closing of the store ([0064] teaches a user may be alerted to dispensing events outside of the set business hours based on the opening and closing hours of the store, as well as in Table 3 and [0068] teach providing a webpage displaying a time range of data representing a beer dispense event, a time of dispense, a red cell representing a dispense outside of opening hours, a quantity of beer dispense, and more, wherein [0056] teaches maintaining a record of beverage dispensing events that is useful for theft and waste prevention; see also: [0052, 0060]), 
the overtime consumption being an amount of the liquid dispensed for consumption after closing of the store ([0064] teaches a user may be alerted to dispensing events outside of the set business hours based on the opening and closing hours of the store, as well as in Table 3 and [0068] teach providing a webpage displaying a time range of data representing a beer dispense event, a time of dispense, a red cell representing a dispense outside of opening hours, a quantity of beer dispense, and more, wherein [0056] teaches maintaining a record of beverage dispensing events that is useful for theft and waste prevention; see also: [0052, 0060]).
While Petermann does not explicitly evaluate cleaning operations relative to overtime consumption, Petermann presents a solution to a problem reasonably pertinent to the claimed invention. For example, the combination of Raghunathan and Agiv address the evaluation of a beverage dispensing history to determine discrepancies/theft; however, the combination does not explicitly address the claimed time of day associated with evaluating beverage dispensing. Petermann describes an approach to improve the usefulness of liquid dispensing tracking based on temporal limitations. In Agiv, one is inquiring about discrepancies associated with beverage dispensing as it relates to cleaning operations and theft. Analogously, in Petermann, one is inquiring about discrepancies associated with beverage dispensing as it relates to theft. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Raghunathan and Agiv to incorporate the teachings of Petermann to include a dispensing device configured to cool, wherein the management server further includes an overtime consumption acquisition part configured to determine a total amount of the liquid dispensed after closing of the store,  the overtime consumption being an amount of the liquid dispensed for consumption after closing of the store. One would have been motivated to do so in order to provide useful information for management related to theft prevention by tracking the identity of each person dispensing a beverage for each dispense event (Petermann, [0056]). By incorporating the teachings of Petermann, one would have been able to alert users to a quantity of beverage associated with dispense events outside of the set opening and closing hours of the location (Petermann, [0064, 0068]). Furthermore, by incorporating the cooling capabilities of the dispensing device of Petermann, one would have been able to avoid the pitfalls of conventional systems by pre-chilling the beverage in order to reduce and eliminate bacterial growth (Petermann, [0046]).

Regarding claim 7, the combination of Raghunathan, Agiv, and Petermann teach all the limitation of claim 6 above.
Raghunathan further teaches further comprising: an analysis device configured to communicate with the management server (paragraph [0035] teaches subscriber stations that allow the POS information to be communicated to the beverage distributor and beverage supplier; see also: [0012, 0047]).  

Regarding claim 8, the combination of Raghunathan, Agiv, and Petermann teach all the limitation of claim 1 above.
However, Raghunathan does not explicitly teach wherein the liquid supply system further includes a fluid flow path adjustment device configured to be mounted with respect to the supply pipe and including a fluid stopper device configured to stop the dispensing of the liquid from the dispensing device.  
From the same or similar field of endeavor, Petermann further teaches wherein the liquid supply system further includes a fluid flow path adjustment device configured to be mounted with respect to the supply pipe and including a fluid stopper device configured to stop the dispensing of the liquid from the dispensing device (Fig. 2 and [0034-0035] teach the liquid dispenser is activated by placing a container at the bottom of the nozzle and pushing the container towards a switch lever, wherein a pneumatic valve may activate the cylinder to open the beer flow by lowering the actuator rod, as well as in Fig. 1 and [0032-0033] teach a fluid dispenser comprising a nozzle with an inlet and outlet that form a flow path, wherein the nozzle and actuator rod close and open for dispensing a fluid, such as beer; see also: Fig. 12, [0038-0040]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Raghunathan, Agiv, and Petermann to incorporate the further teachings of Petermann to include wherein the liquid supply system further includes a fluid flow path adjustment device configured to be mounted with respect to the supply pipe and including a fluid stopper device configured to stop the dispensing of the liquid from the dispensing device. One would have been motivated to do so in order to eliminate the time for one to measure the correct quantity to dispense by eliminating excessive foaming, which may reduce dispense time (Petermann, [0038]). By incorporating the teachings of Petermann, one would have been able to incorporate a nozzle with a positive shut off valve that reaches the bottom of the beverage container, thus avoiding the shock of beer hitting the bottom of a large container (Petermann, [0038]). 

Regarding claim 9, the combination of Raghunathan, Agiv, and Petermann teach all the limitation of claim 6 above.
However, Raghunathan does not explicitly teach wherein the liquid supply system further includes a fluid flow path adjustment device configured to be mounted with respect to the supply pipe and including a fluid stopper device configured to stop the dispensing of the liquid from the dispensing device.
From the same or similar field of endeavor, Petermann further teaches wherein the liquid supply system further includes a fluid flow path adjustment device configured to be mounted with respect to the supply pipe and including a fluid stopper device configured to stop the dispensing of the liquid from the dispensing device (Fig. 2 and [0034-0035] teach the liquid dispenser is activated by placing a container at the bottom of the nozzle and pushing the container towards a switch lever, wherein a pneumatic valve may activate the cylinder to open the beer flow by lowering the actuator rod, as well as in Fig. 1 and [0032-0033] teach a fluid dispenser comprising a nozzle with an inlet and outlet that form a flow path, wherein the nozzle and actuator rod close and open for dispensing a fluid, such as beer; see also: Fig. 12, [0038-0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Raghunathan, Agiv, and Petermann to incorporate the further teachings of Petermann to include wherein the liquid supply system further includes a fluid flow path adjustment device configured to be mounted with respect to the supply pipe and including a fluid stopper device configured to stop the dispensing of the liquid from the dispensing device. One would have been motivated to do so in order to eliminate the time for one to measure the correct quantity to dispense by eliminating excessive foaming, which may reduce dispense time (Petermann, [0038]). By incorporating the teachings of Petermann, one would have been able to incorporate a nozzle with a positive shut off valve that reaches the bottom of the beverage container, thus avoiding the shock of beer hitting the bottom of a large container (Petermann, [0038]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Osborne (US 20130048668 A1) discloses conventional beverage dispensing systems that untap beer lines at night to prevent pilferage, which results in the lines turning into foam and up to 20% of yearly losses being due to line untapping
Koller et al. (US 20170190559 A1) discloses avoiding hygienic problems associated with leaving beer in taps at night, wherein the taps can be rinsed with water and cleaned, which is logged in the system as a cleaning operation 
Dikman et al. (US 20150286984 A1) discloses waiting to manage the inventory capacity and clean a premium lounge after closing time
Downham et al. (US 20100163572 A1) discloses cleaning beverage lines after closing time of the establishment
Pinedjian (US 6443335 B1) discloses measuring the total amount of beer dispensed can be monitored to monitor beer waste and pilferage

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARA GRACE BROWN/Examiner, Art Unit 3683